Bridges, J.
On the 27th of February, 1918, the court granted a divorce to' the parties to this action, and awarded the two minor children to the maternal grandparents during the school year, and to the paternal grandparents during the school vacation, and ordered *337that the plaintiff pay into court for the maternal grandparents $25 a month, except during the school vacation, and until he was drafted into the United States Army, and if he were so drafted, then during the time of his service the amount should he $15 per month. On May 16, 1921, the plaintiff was cited into court to show reason why he had not made the payments as provided in the original decree, and after a hearing the court found that he was in default in the sum of $425, and ordered that he pay that amount into court for the maternal grandparents. On September 20, 1921, an order was made modifying the original decree with reference to the custody of the minor children, by placing them with the paternal grandparents until the further order of the court.
Subsequent to all of the foregoing, the plaintiff was cited to show cause why he should not be punished for contempt for failure to pay the balance due from him under the original decree, to wit: $425, and on September 18, 1923, the court made an order to the effect that the plaintiff had wilfully neglected and failed to pay such money, and was in contempt of court, and that such $425 should be paid within a designated time. It is from this last order that the plaintiff has appealed.
It would appear that he raises two points; first, that the court was without jurisdiction to make the order appealed from; and secondly, that that order was unjust and not supported by the testimony. On the first point the argument seems to be that the original decree whereby appellant was required to make the payments mentioned, has been superseded by the supplemental decree. This position is wrong. The supplemental affected the original decree only with reference to the custody of the minor children. It did not in anywise *338affect the original decree in so far as it required the appellant to make the payments mentioned. The order appealed from is based on the original decree and concerned moneys which the appellant was there required to pay.
Nor can we say that the judgment appealed from is unjust and contrary to the evidence. The trial court had all of these parties before it on a number of occasions, and was necessarily better acquainted with them and their surrounding circumstances and conditions than we possibly can be, and under these circumstances the testimony would have to be very clear indeed against the conclusion reached by the trial court before we would interfere with that conclusion.
The judgment is affirmed.
Mitchell, Fullerton, Holcomb, and Pemberton, JJ., concur.